Citation Nr: 1717537	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  This issue was previously before the Board and has been remanded for additional development on several occasions, most recently in July 2016.  


FINDING OF FACT

The Veteran's bilateral shoulder disability diagnosed as acromioclavicular arthropathy and supraspinatus tendinopathy is attributable to service.


CONCLUSION OF LAW

The Veteran's bilateral shoulder disability diagnosed as acromioclavicular arthropathy and supraspinatus tendinopathy was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) do not reflect a bilateral shoulder diagnosis.  However, a September 1996 radiological report indicated that the Veteran had neck and shoulder pain since a motor vehicle accident (MVA) during September 1995.  Additionally, a September 1996 report of medical examination indicated that the Veteran had back and neck pain since a motor vehicle accident.  The Board additionally notes that private treatment records showed extensive treatment for the Veteran's back and neck disabilities to include a November 2004 report indicating degenerative disc disease with right-sided disc protrusion at C5-6 which could impinge on the right C5 nerve root and shallow diffuse non-stenotic disc protrusion at C6-7.  The records also reflected an assessment of cervico-brachial syndrome; there was radiation to the shoulders as described by the Veteran.  The Board notes that service connection has been established for cervical degenerative disc disease and for left upper extremity radiculopathy associated with cervical degenerative disc disease.

The Veteran was afforded a VA examination in November 2010 in which the VA examiner reported x-ray findings of acromioclavicular (AC) joint disease, possibly representing a rheumatologic arthropathy versus endocrine-based disease such as hyperparathyroidism.  He stated that there was no evidence of injury or significant arthropathy of the shoulders related to prior trauma.  The Board remanded this case to determine if the AC joint disease was etiologically related to service.

In February 2012, a VA addendum as provided, but it restated the November 2010 findings and opined that the findings were not related to the Veteran's active service, but were due to "medical or metabolic disease"  The Board previously determined that the February 2012 VA addendum opinion and rationale were inadequate as they did not address, in any way, service incurrence or possible nexus.  Moreover, the Board noted that the negative November 2010 opinion appeared to be based, in part, on the examiner's finding that there was a lack of tenderness over the shoulder over the AC joint and shoulder, excellent range of motion, and no functional impairment.  The Board noted that this was significant because records from the Veteran's treating chiropractor suggested the opposite.  Specifically, records from November 2014 appeared to indicate that the Veteran had muscle spasms and reduced function of the shoulders and possibly decreased motion.  There was also an unclear reference to muscular and/or biomechanical problems with respect to the shoulders.

Thereafter, another VA medical addendum was furnished in February 2016 which concluded that there was no bilateral shoulder disability, despite the past diagnoses.  Two months later, in April 2016, the Veteran underwent a magnetic resonance imaging (MRI) which revealed suspected small rim rent tear at the posterior aspect of the infraspinatus; mild supraspinatus and conjoined tendinopathy; and moderate active AC arthropathy with mild impression on the underlying supraspinatus.  

In August 2016, the same examiner provided an additional assessment.  He stated that the Veteran had AC arthropathy and supraspinatus tendinopathy.  During her service, she had an MVA in 1995.  Unfortunately, the examiner noted that he was unable to find any records regarding this accident, or of any residuals from the accident.  About a year later, at separation, she reported back and neck pain, and bilateral shoulder pain.  X-rays were taken of her cervical spine. Given that there is no record of the MVA or of shoulder trauma due to the MVA, no pain in shoulder noted on separation, follow-up complaints of neck and bilateral shoulder pain which were investigated with a neck x-ray, there was not objective evidence of a shoulder injury or disability during the military service.  The Veteran claimed neck and shoulder pain thereafter in 2003 and afterwards.  A November 2004 MRI of the cervical spine noted constant right shoulder pain, impression was degenerative disc disease of the cervical spine with right disc protrusion which could impinge on right C5 nerve root.  Diagnosis was degenerative disc disease with right-sided disc protrusion.  The examiner indicated that he did not find evidence that a diagnosis of a shoulder disability was made.  The Veteran had been followed at VA since 2002 and had left shoulder complaints in 2009.  An x-ray taken of the shoulder was normal.  In November 2010, another x-ray, for pain in the shoulder since MVA in 1992, was taken and the radiologist noted "there is no evidence of injury or significant arthropathy related to prior trauma."  There was the initial evidence of AC disease which may have progressed to the current shoulder condition.  Unfortunately, the examiner stated that he was unable to find objective evidence to support a diagnosis of a shoulder injury which was caused by or incurred in her military service and he also opined that current bilateral shoulder disability was not etiologically related to the cervical spine disorder.

In sum, the Veteran was in an MVA during service.  The specific records of the MVA are not of record; however, the Veteran clearly had neck and shoulder pain afterwards as such was noted a year later, at the time of discharge.  The Veteran has competently and credibly indicated that she had shoulder pain, as documented, and has continued to have shoulder pain.  The most recent medical opinion predicated the opinion at least in part on a finding that there was no inservice injury.  However, as noted, the Veteran clearly reported bilateral shoulder pain, even one year post-accident.  The post-service records show that she continued to complain of shoulder pain in conjunction with her neck complaints.  The examiner did not comment on the post-service diagnosis of cervico-brachial syndrome.  The VA assessments have variably diagnosed AC degenerative joint disease with findings of no shoulder disability.  The recent MRI resolved that there is in fact bilateral shoulder disability, diagnosed as AC arthropathy and supraspinatus tendinopathy.  

Since the VA examiner predicated his opinion in part on a finding that there was no inservice shoulder injury, the Board finds that the conclusions made by the examiner are of diminished value.  In affording all reasonable doubt to the Veteran, there was an inservice MVA which resulted in shoulder trauma as demonstrated by the inservice complaints of shoulder pain.  The post-service records have now definitively shown that the Veteran has bilateral shoulder disability, AC arthropathy and supraspinatus tendinopathy, and not just pain radiation from the cervical spine.  The Veteran consistently continued to complain of shoulder pain, post-service, following the MVA.  The medical opinions in this case have inadequacies and the lay evidence supports the claims.  The Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral shoulder disability, AC arthropathy and supraspinatus tendinopathy, is warranted. 

ORDER

Service connection for bilateral shoulder disability, AC arthropathy and supraspinatus tendinopathy, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


